                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             5:19-CV-01970-ODW (SHKx)                                 Date   November 5, 2019
 Title           Luis Licea v. BA&SH America Corp. et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       In light of Plaintiff’s recent Notice of Settlement (ECF No. 8), the Court hereby
ORDERS the parties TO SHOW CAUSE, in writing, no later than December 4, 2019, why
settlement has not been finalized. No hearing will be held. All other dates and deadlines in
this action are VACATED and taken off calendar, including the hearing on Plaintiff’s Motion
to Remand (ECF No. 7), which is DENIED AS MOOT. The Court will discharge this Order
upon the filing of a dismissal that complies with Federal Rule of Civil Procedure 41.

         IT IS SO ORDERED.



                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
